 IntheMatter ofSiouxCITY BREWINGCOMPANY, EMPLOYERandGENERAL DRIVERS, WAREHOUSEMEN & HELPERS LOCAL UNIONNo.383, A. F. or L., PETITIONERCase No. 18-1?-1778.-Decided April 10, 1947Messrs. Louis S. Goldberg,andHerman Galinsky,of Sioux City,Iowa, for the Employer.Mr. C. I. McNutt,of Des Moines, Iowa, andMr. Frank Santi,ofSioux City, Iowa, for the Petitioner.Mr. Marvin Holz,of Milwaukee, Wis., for the Intervenor.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SiouxCity, Iowa, on February 7, 1947, before Stephen Al. Reynolds, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE EMPLOYERSioux City Brewing Company, an Iowa corporation, is engaged atSioux City, Iowa, in the manufacture and sale of beer and malt bever-ages.During 1946, the Employer sold products valued in excess of$1,000,000, of which approximately 20 percent was sold outside Iowa.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation,of Labor, claiming to represent employees of the Employer.International Union of United Brewery, Flour, Cereal, and SoftDrink Workers of America, and Brewery Local No. 178, herein called73 N. L. R. B., No 60.325 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THEQUESTION CONCERNINGlit PRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate -unit.The Intervenor and the Employer are parties to a 1-year contractexpiring on May 1, 1947, which contains a clause automatically re-newing the contract from year to year unless notice is given by eitherparty 30 days prior to any annual expiration date. The Petitioner filedthe instant petition in the Regional Office on January 6, 1947.The Intervenor contends that the contract is a bar to this proceeding.Under well-established principles of the Board, and as we find, thecontract cannot operate to bar a current determination of representa-tives.The petition was filed in advance of the operative date of theautomatic renewal clause, and the anniversary date of the contract isnow less than 1 month distantWe find that a question affecting coninlerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IN'.THE APPROPRLI'LE UNITWe find, in substantial accordance with the agreement of the parties,that all production, maintenance, and garage employees at the Em-ployer's plant, excluding all office and clerical employees, drivers,driver-salesmen, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESThe Petitioner and the Intervenor disagreeas towhether FrankParish and Melvin Sorenson are eligible to vote in the election.TheEmployer takes no position on this issue. Parish and Sorenson werehired as extra helpers during the busy season, and later released. ThePetitioner contends that they were temporarily discharged, and shouldbe eligible to vote.The Intervenor contends the employees were per-'Matterof Toledo Casket Company,71 N L R B 821;Matterof Clark Bros Co, Inc,66 N L R B 849LOn September19, 1945, the Board found that drivers at the Employer's plant consti-tuted an appropriate unit and on October 23,1945, certified the Petitioner as their bar-gaining representative.Matterdf Sioux City Brewing Company,63 N. L R B 964. S1vUX CITY BREWING COMPANY327maneptly discharged.The evidence adduced at the hearing is in-conclusive,and we are unable to determine whether Parish and Soren-son have a reasonable expectancy of reemployment in the near future.Accordingly,we shall make no determination as to their eligibility atthis time. Instead we hereby direct the Regional Director to permitParish and Sorenson to vote,but to challenge and impound their bal-lots pending the outcome of the election.If thechallengedballots ofthese individuals are sufficient in number to affect the election results,we shall direct a further investigation as to their eligibility.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Sioux City Brewing Company,Sioux City, Iowa, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) clays from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily ]aid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by General Drivers, Warehousemen & HelpersLocal Union No. 383, A. F. of L., or by International Union of UnitedBrewery, Flour, Cereal, and Soft Drink Workers of Anmerica, andBrewery Local No. 178, C. I. 0., for the purposes of collective bargain-ing, or by neither.IAny participant in the election herein directed may, upon its prompt request to, andapproval thereof by, the Regional Director, have its name removed from the ballot.